Citation Nr: 0531357	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for laryngeal spasms.

2.  Entitlement to an initial compensable rating for a scar, 
postoperative, status post excision, left wrist ganglion.  

3.  Entitlement to service connection for an acquired 
psychiatric disability.

4.  Entitlement to service connection for a stomach 
disability.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION


The veteran had active service from May 1969 until March 
1972.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Hartford, Connecticut.

Since the January 2003 rating action, the claims file has 
been transferred to the RO in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims folder and finds that 
additional development is required with respect to all claims 
in order to satisfy VA's obligations under the VCAA.

With respect to the veteran's claims of entitlement to 
service connection for laryngeal spasms and entitlement to an 
initial compensable rating for a left wrist scar, notice is 
required under the VCAA.  Indeed, the only notice letter of 
record, dated in July 2002, does not reference either of 
these claims.  Therefore, the veteran must be sent a letter 
apprising him of the types of evidence necessary to 
substantiate such claims, as well as discussing the division 
of responsibilities between VA and a claimant in procuring 
evidence.    

Additionally, further development is required with respect to 
the veteran's claim of entitlement to service connection for 
a psychiatric condition.  It is observed that, at her 
November 2002 VA examination, the veteran stated that she was 
the victim of a personal assault during active service.  
Specifically, she stated that she was beat up by two women.  
Such allegation necessitates specialized development of the 
claim per the provisions of 38 C.F.R. § 3.304(f)(3) and M21-
1, Part III, § 5.14.  In such circumstances, the veteran must 
be notified as to the types of evidence that might 
corroborate the claim of personal assault.  As such notice 
has not been furnished in this case, the VA's notice 
obligations have not been satisfied.

Regarding the veteran's claim of entitlement to service 
connection for a stomach disability, it appears that private 
medical records remain outstanding.  Specifically, in 
correspondence dated in August 2002, the veteran provided an 
extensive list of medical professionals with whom she has 
received treatment for her claimed disorders.  In that 
communication, she identified Dr. G. C. and Dr. R. P. as 
having provided care for her stomach disorder between 
approximately 1989 and 1991.  There is no indication that the 
RO has made attempts to obtain medical records from these 
practitioners.  Because such records could help to establish 
a continuity of symptomatology following service, they would 
be beneficial to the veteran's claim.  Thus, efforts should 
be undertaken to acquire such documents.

Also regarding the veteran's stomach claim, it is observed 
that a VA examination was conducted in October 2002.  The 
Board has reviewed that examination report and finds it to be 
inadequate for rating purposes.  First, while the examination 
indicates current gastrointestinal symptoms, no exact 
diagnosis was rendered.  Indeed, the VA examiner commented 
that endoscopy would be necessary to render a definite 
diagnosis.  However, such testing was not scheduled and the 
nature of the current gastrointestinal disorder is still 
unknown.  Furthermore, to the extent that current symptoms 
were demonstrated, the VA examiner failed to offer an opinion 
as to whether such symptoms were etiologically related to the 
veteran's active service.  
For these reasons, further examination and opinion are 
required prior to adjudication of this issue.  

Further examination is also deemed necessary as to the 
veteran's heart claim.  Indeed, an October 2002 VA 
cardiovascular examination is found to be inadequate for 
rating purposes for several reasons.  First, the examination 
report indicated that the claims folder was not available for 
review in conjunction with the examination.  As a result, the 
examiner noted that the diagnosis was based entirely on the 
veteran's history.  In any event, a review of the examination 
report fails to indicate that a clear cardiovascular 
diagnosis was even rendered.  While the examiner commented 
that the veteran's functional impairment was mostly due to 
respiratory problems, it was not stated whether the 
cardiovascular evaluation was normal.  Moreover, the specific 
nature of the respiratory problems, and their relationship to 
the veteran's claimed laryngeal spasms was not noted.

Finally, the October 2002 VA eye examination is insufficient 
for rating purposes.  That examination report revealed 
diagnoses of blepharitis, meibomitis, dry eye syndrome and 
cataracts.  However, there was no discussion as to whether 
any of those conditions was causally related to the veteran's 
verified eye injury during active duty.  Such opinion is 
critical to substantiate the veteran's claim.




Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Regarding the claims of entitlement 
to service connection for laryngeal 
spasms and entitlement to an initial 
compensable rating for a left wrist scar, 
issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims and inform her of which 
information and evidence, if any, that 
she is to provide and which information 
and evidence, if any, VA will attempt to 
obtain on her behalf.  The veteran should 
also be advised to send to VA all 
evidence in her possession which pertains 
to the appeal.  

2.  Either as a component of the notice 
letter described above, or as a separate 
communication, inform the veteran as to 
the types of evidence that could 
substantiate a claim of entitlement to 
service connection for a psychiatric 
disability involving in-service personal 
assault.  Such notice must identify types 
of evidence, other than the service 
medical records, which might corroborate 
a claim of personal assault.  Such 
examples include law enforcement records, 
and statements from family members, 
fellow service members or clergy.  
Additionally, such evidence might include 
evidence of behavior changes following 
the claimed assault, as demonstrated 
through requests to transfer to another 
duty assignment, deterioration of work 
performance, substance abuse, episodes of 
depression/anxiety or other unexplained 
economic or social behavior changes.  

3.  Contact Dr. G. C. and Dr. R. P. at 
the addresses provided by the veteran in 
her August 2002 communication and request 
any treatment records for a stomach 
disability dating from approximately 1989 
to 1991.  If either or both search 
attempts are unsuccessful, the claims 
folder should so indicate and the veteran 
must be notified of this fact.  

4.  Contact the veteran and inquire as to 
her willingness to undergo an endoscopy.  
If she consents, arrange for such 
examination.  The claims folder should be 
made available in conjunction with the 
examination and all gastrointestinal 
diagnoses should be noted.  Moreover, the 
VA examiner is asked to state whether it 
is at least as likely as not that any 
current gastrointestinal condition is 
causally related to active duty.  Such 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.

5.  Schedule the veteran for a 
cardiovascular examination.  The claims 
folder must be made available for review.  
All necessary tests and studies should be 
conducted and all cardiovascular 
diagnoses should be indicated.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current cardiovascular condition 
is causally related to the veteran's 
active service.  Such opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.

6.  Schedule the veteran for an eye 
examination.  The claims folder must be 
made available for review in conjunction 
with such examination.  All necessary 
tests and studies should be conducted and 
all diagnoses of the eyes should be 
indicated.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current eye 
disability is causally related to the 
veteran's active service.  Such opinion 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.

7.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


